DETAILED ACTION
	Claims 1-20 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 11/19/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the composition is administered to the infant or young child during at least the first week after birth which, in the case of a young child, is confusing. A young child is well past the first week of birth.
Claim Rejections - 35 USC § 103
Claims 1, 6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (WO 2011/008087 A1) in view of Buck et al. (WO 2012/092154).
Stahl teaches a method for stimulating NK cell activity and/or NK cell proliferation in a subject by administering a composition comprising fucosyllactose to the subject where the composition is not human milk. In one embodiment the method is for the prevention and/or treatment of viral infections in a subject comprising administering a composition comprising a fucosyllactose (FL) where the composition is not human milk (page 3, lines 9-16).  Preferably the FL is 2’-FL (referred to as 2FL; page 6, line 16). 
The composition has from 1 mg to 3 g of FL per 100 ml which is equivalent to 10 mg to 30 g per L. The composition can also comprise from 10 mg to 2 g per 100 ml (0.1 g to 20 g per L). The two ranges encompass the claimed ranges of 0.5 to 5 g/L (claim 1) and 1 to 4.5 g/L (claim 9). Too low an amount of FL will be less effective in increasing NK cells and/or increasing NK cell activity whereas a too high amount will result in unnecessary high costs of the product (page 5, lines 24-29).
Stahl teaches that the composition can comprise additional non-digestible oligosaccharides (NDO) other than FL (page 6, lines 1-5). The additional oligosaccharides include beta-galacto-oligosaccharides, uronic oligosaccharides and fructo-oligosaccharides (page 6, lines 25-29; claim 10 to additional human milk oligosaccharides).
The FL composition is preferably a nutritional formula such as in infant formula (page 9, lines 1-5; claims 16 and 17).

The use of the composition as in infant formula is especially useful in infants from 0 to 36 months  and most preferably from 0 to 6 months of age. The younger the infant is, the less developed the immune system (page 12, lines 6-13).
The composition is given to a preterm infant  (claim 18) and/or very low birthweight ,since these infants are even more vulnerable and/or prone to viral infections (page 12, lines 13-15).
The child can be an infant born via Cesarean section (claim 1, in part and claim 20). These infants have a delayed and less optimal colonization of the large intestinal tract and therefore are also more prone to intestinal infections (page 12, lines 18-23).
Example 2 (page 16) teaches an infant formula (claims 16 and 17) for stimulating the NK cell activity  that contains 2FL at 80 mg per 100 ml which is equivalent to 0.8 g/L (page 15). 0.8 g/L is a specie that falls entirely within the claimed range of 0.5 to 5 g/L (claim 1) and is close to the range of claim 9 (1 to 4.5 g/L). 
Stahl does not specifically teach the administration of a composition comprising 2FL to infants born via C-section with RSV upper respiratory tract infections  where the concentration of 2FL is from 0.5 or 1.0 g/L (claim 1), that the composition further comprises one additional fucosylated oligosaccharide claim 6), wherein the 2-FL is the only human milk oligosaccharide in the composition and the composition does not contain a carotenoid (claim 8), where the at least one human milk oligosaccharide is a sialylated oligosaccharide and/or N-acetylated oligosaccharide (claim 11), where the N-acetylated oligosaccharide is lacto-N-neotetraose (LNnT) or lacto-N-tetraose (LNT; (claims 12 and 14), where the sialylated oligosaccharide is 3’-sialyllactose or 6’-sialyllactose (claims 13 and 14).
Buck teaches a method for improving airway defense of infants, toddlers and children comprising the administration of a nutritional composition that includes human milk oligosaccharides (HMOs; abstract). Suitable HMOs are selected from 2-fucosyllactose (2FL; instant claim 1), 3-sialyllactose (3-SL; instant claims 10, 11, 13 and 14), 6'-sialyllactose (6SL; instant claims 10, 11, 13 and 14) and lacto-N-neotetraose (LNnT; instant claims 10-12 and 14). In formulations for examples 16-20, the infant formulae all contain 6SL, 2FL and LNnT). 
At [0082], Buck teaches suitable non-sialylated oligosaccharides include Lacto-N-tetraose and lacto-N-neotetraose.
Buck teaches that the use of HMOs in nutritional composition can reduce the growth of respiratory viruses such as Respiratory Syncytial Virus (RSV), and thus reduce viral-infected upper respiratory infections (URTI). Thus, a nutritional composition comprising HMOs can be used as an alternative to or a supplement to breast milk (page 33, [0152]).

Results for 2FL are shown in Fig. 13:

    PNG
    media_image1.png
    524
    691
    media_image1.png
    Greyscale
. 
As can be seen, 2FL, by itself,  at concentrations of 0.05, 0.1, 0.5 and 1 g/L, reduce the  RSV copy numbers in vitro to nearly zero. The results shown in Figures 14 and 15 show the reductions of RSV copies by RSV by LNnT 3’FL, respectively.
Buck teaches that HMOs can modulate the production of monocyte-derived cytokines in an infant even in the absence of a virus which results in improved immunity to further prevent microbial infection and reduce the growth of viruses (page 34, [0156]). 
claims 16 and 17; [0071]; page 12). 
Therefore, Buck teaches a method for treating and/or preventing upper respiratory tract infections comprising administering a nutritional composition comprising HMOs including 2’-fucosyllactose that can additionally be supplemented with  3;-sialyllactose, 6'-sialyllactose, lacto-N-tetraose and lacto-N-neotetraose to a preterm infant, toddler or child.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prevent and/or treat an URTI in an infant that can be a preterm infant who was born via a C-section by administering a composition  comprising 2FL that can further comprise LNnT, LNT, 6’FL and/or 3’FL. The ordinary artisan would have been motivated to prevent and/or treat an upper respiratory infection in said subject because Stahl teaches that a composition comprising 2FL is suitable to prevent viral infections which include respiratory syncytial virus and Buck teaches that HMOs such as 2FL  reduce the growth of RSV which causes viral-infected upper respiratory infections. Thus, a nutritional composition comprising 2’-FL can be used as an alternative or supplement to breast milk. The ordinary artisan would have been motivated to include LNnT, LNT, 6’FL and/or 3’FL because all of these human milk oligosaccharides are taught by Buck to treat RSV upper respiratory tract infections. The ordinary artisan would have had a reasonable expectation that 
Regarding claim 8 where the claim recites that the composition does not contain any carotenoid and that 2FL is the only human milk oligosaccharide; the composition of Stahl does not contain any carotenoid and can only contain 2FL. Further,  Buck demonstrates in Example 42 and Figure 13 that  2FL, by itself,  at concentrations of 0.05, 0.1, 0.5 and 1 g/L, reduces the  RSV copy numbers lung cells to nearly zero. Concentrations of 0.5 g/L and 1.0 g/L are species that fall entirely within the claimed ranges of 0.5 g/L (claim 1) and 1 g/L to 4.5 g/L (claim 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an infant formula containing only 2FL at a concentration of 0.5 or 1.0 g/L as the only human milk oligosaccharide to an infant who can be preterm born via C-section to prevent and/or treat a URTI. The ordinary artisan would have been motivated to do so because Buck shows that 2FL at these concentrations effectively reduces RSV copy number to zero. The ordinary artisan would have had a reasonable expectation that one could prevent and/or treat a URTI  in an infant that can be preterm and born via C-section by administering in infant formula that contains only 2FL at a concentration of 0.5 or 1.0 g/L as the only human milk oligosaccharide because Buck demonstrates that these concentrations  of 2FL effectively reduce RSV copy numbers to zero om lung cells.
.
Claims 1, 6-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (WO 2011/008087) in view of Buck et al. (WO 2012/092154), as applied to claims 1, 6, 8-14, 16-18 and 20, in further view of  Rubaltelli et al. (Biol. Neonate (1998) 74: 7-15); cited in the IDS filed 6/11/2019).
The disclosure by Stahl as modified by Buck is discussed supra. As noted supra, Sthal teaches that the 2FL-containing composition can be administered to an infant at  0 to 36 months of age.

Rubaltelli reports on the incidence of neonatal acute respiratory disorders and their risk factors from over 17,000 infants form in 65 hospitals in 17 Italian regions (abstract). it was found that the incidence of respiratory disorders was particularly high following emergency cesarean section (12.3%) compared to elective C-section (3.1% and vaginal delivery (1.6%; page 11, paragraph joining the columns).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the  composition of modified Stahl to a preterm infant or young child born via C-section at least the first week after birth. The ordinary artisan would have been motivated to do so because modified Stahl  teaches the administration of the 2-FL-containing composition  to infant, toddlers and children for the prevention or treatment of URTI where the infant can be from 0 to 36 months of age and Rubaltelli teaches that neonates are more prone to respiratory disorders when they are born via C-section. Thus, the ordinary artisan would see a  need for administering the composition  of modified Stahl as soon as possible (e.g., within the first week) in order to prevent and/or treat a URTI in a preterm infant or young child born via C-section due to the prevalence of a URTI in said individuals. The ordinary artisan would have had a reasonably expectation that one could administer the 2FL-containing composition of modified Stahl to an infant or young child during at .
Claims 1, 6, 8-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (WO 2011/008087) in view of Buck et al. (WO 2012/092154), as applied to claims 1, 6, 8-14, 16-18 and 20, in further view of  Sprenger et al. (WO 2007/101675).
The disclosure by Stahl  modified by Buck is discussed supra.
Modified Stahl does not teach that the composition administered further comprises at least one probiotic in an amount from 103 to 1012 cfu/g of composition (dry weight) (claim 15).
Sprenger teaches the treatment of upper respiratory tract infections with a composition comprising oligosaccharides including an N-acetylated oligosaccharide, at least one neutral oligosaccharide, at least one silylated oligosaccharide and a probiotic strain (page 5, line 31 to page 6, line 9). The composition is effective to treat bacterial pathogens causing respiratory tract infections as well as otitis media (page 14, lines 4-12). 
The probiotic bacteria is a Bifidobacterium or a specie from Bacteroides, Clostridia and Streptococci (page 8, lines 17-22). Preferred Bifidobacterium are L. rhamnosus ATCC 53201, L. reuteri ATCC 55703 and L. rhamnosus CGMCC 1.3724 (page 11, lines 15-25). The composition can be incorporated into a food product from babies and the elderly. In the example formulation, L. rhamnosus CGMCC 1.3724 is present at 2.3 x 109 cfu/g of powder (e.g., dry weight) which is a specie that falls entirely 3 to 1012 cfu/g of composition (dry weight) (page 3; instant claim 15).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising 2FL and a probiotic at a concentration of 2.3 x 109 cfu/g of powder to a preterm infant, toddler or child to treat or prevent a URTI. The ordinary artisan would have been motivated to do so because probiotics are also known to be effective to treat upper respiratory tract infections. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could treat an upper respiratory tract infection with a probiotic at a concentration of 2.3 x 109 cfu/g of powder because Sprenger teaches this.
Claims 1, 2, 5, 6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (WO 2011/008087) in view of Buck et al. (WO 2012/092154), as applied to claims 1, 6, 8-14, 16-18 and 20,  in further view of Ebel et al. (US 20120114608).
The disclosure by Stahl  modified by Buck is discussed supra.
Modified Stahl does not teach that the patient population of an infant, toddler or child born via C-section also includes those with at least one sibling where the sibling existed at the time of the birth of the infant, toddler (claims 1, 2 and 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition comprising 2FL to an infant, toddler or child having a sibling to treat or prevent a URTI such as a cold. The ordinary artisan would have been motivated to do so because modified Stahl  teaches the administration of 2FL to infant, toddlers and children having been borne via C-section for the prevention and/or treatment of URTI and Ebel teaches that siblings are very likely to pass a URTI such as a cold onto other children in their family. As Ebel teaches that the siblings are school age, these children are reasonably older than an infant (e.g., a sibling that exists at the time of the birth of the infant; instant claim 5). The ordinary artisan would have had a reasonably expectation that one could treat and/or prevent a URTI such as a cold in a patient population consisting of an infant, toddler or child having a sibling with a composition comprising 2FL because said composition is taught by modified Stahl  to be successful in treating URTIs.
Claims 1, 6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (WO 2011/008087) in view of Buck et al. (WO 2012/092154), as applied to claims 1, 6, 8-14, 16-18 and 20,  in further view of Sprenger (US 20110020304; Sprenger-US).
The disclosure of Stahl as  modified by Buck is discussed supra.
claim 20; first alternative).
Sprenger-US teaches a composition and method for preventing and/or treating an infection of the upper respiratory tract or the gastro-intestinal tract where the administered composition comprises a therapeutic amount of a preparation comprising a probiotic bacterial strain and N-acetyl-lactosamine and/or an oligosaccharide containing N-acetyl-lactosamine ([0015]). The N-acetyl-lactosamine and/or an oligosaccharide containing N-acetyl-lactosamine include lacto-N-neotetraose (LNnT) and lacto-N-tetraose (LNT; [0021]).
Sprenger-US teaches that the daily dose of the N-acetyl-lactosamine and/or an oligosaccharide containing N-acetyl-lactosamine is from 0.1g  to 3 g per 100 g on a dry weight basis ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide N-acetyl-lactosamine and oligosaccharide containing N-acetyl-lactosamine is from 0.1 to 3g per 100 g on a dry weight basis to the composition of modified Stahl where the ratio of LNT to LNnT weight ratio is from 2:1 to 1:1. The ordinary artisan would have been motivated add both lacto-N-neotetraose (LNnT) and lacto-N-tetraose (LNT) to the composition because Buck and Sprenger-US both suggest doing so. The ordinary artisan would have had a reasonable expectation that (LNnT) and LNT would be efficacious in treating upper respiratory tract infections because both references suggest it. 
While the references listed above do not specifically teach the limitation that the ratio of LNT to LNnT is a weight ratio of 2:1 and 1:1,  Sprenger-US  .
Claims 1, 2, 4, 6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (WO 2011/008087) in view of Buck et al. (WO 2012/092154), as applied to claims 1, 6, 8-14, 16-18 and 20,  in view of Wacklin et al. (US 20120315250), as evidenced by the medical-dictionary website; both cited in the IDS filed 6/11/2019.
The disclosure by Stahl as modified by Buck is discussed supra.
Modified Stahl does not teach that the subject of the patient population of preterm infants, infants, toddlers or children is one where the subject is born to a non-secretor mother and is fed with the mother’s milk that is deficient in at least one fucosylated oligosaccharide (claims 1, 2 and 4) where the infant or young child  is a secretor (claim 19).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer a composition to a subject comprising 2FL to treat and/or prevent a URTI where the subject is an infant, toddler or child who is or is not a secretor and whose mother is a non-secretor where the mother’s milk is deficient in at least one fucosylated oligosaccharide. The ordinary artisan would have been motivated to do so because modified Stahl  teaches the administration of said HMOs to infant, toddlers and children for the prevention or treatment of URTI and Wacklin teaches the administration of fucosylated oligosaccharides with or without Bifidobacterium for the treatment of infections including respiratory infections to children of non-secretor mothers whose milk lacks fucosylated oligosaccharides. The ordinary artisan would have had a reasonably expectation that one could .
Response to Arguments
Applicant argues that, as cited in the Office action, Buck (page 8) teaches that the concentration of 2-FL is from bout 10.001 mg/ml to about 0.2 mg/L which is less than as claimed by the current amendment.  Applicant concludes that the skilled person without hindsight would not have attempted to apply the total amount of HMOs as disclosed by Buck to 2-FL which would double the maximum amount of 2-FL as disclosed by Buck. Applicant further argues that not of the secondary references motivate the now-claimed concentration.
Examiner Response
Applicant’s argument is not persuasive because Stahl, whom teaches the claimed ranges or species that fall within those ranges, as necessitated by amendment.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Stahl teaches the  claimed ranges or species that fall within those ranges, as necessitated by amendment.
Double Patenting
Claims 1-6 and 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17 of U.S. Patent No. 10357506. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘506 are a specie of the instant claims. It is noted that claim 4 of ‘506 corresponds to amendment claim 8 because ‘506 names the fucosylated oligosaccharide  as 2FL and the composition does not require a carotenoid.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17 of US Patent No. 10357506, in further view of Rubaltelli et al. (Biol. Neonate (1998) 74: 7-15). 
The claims of ‘556 do not teach that the patient population is also born via C-section (claims 1 and  20), where the composition is given within the first week after birth of the infant (claim 7).
Rubaltelli reports on the incidence of neonatal acute respiratory disorders and their risk factors from over 17,000 infants form in 65 hospitals in 17 Italian regions (abstract). it was found that the incidence of respiratory disorders was particularly high following emergency cesarean section (12.3%) compared to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the composition of modified ‘566 to an infant, or young child born to a mother who does not secrete at least one fucosylated oligosaccharide in her milk, where the infant or child is a secretor and/or has at least one sibling and is born via C-section. The ordinary artisan would have been motivated to do so because Buck teaches the administration of said HMOs to infant, toddlers and children for the prevention or treatment of URTI and Rubaltelli teaches that neonates are more prone to respiratory disorders when they are born via C-section. The ordinary artisan would have had a reasonably expectation that one could treat and/or prevent a URTI the patient population of ‘506 where the child is born via C-section with a composition comprising 2FL and including LNnT, 3SL and 6SL because said composition is taught by Buck to be successful in treating URTIs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the  composition of modified ‘506  to a preterm infant or young child born via C-section at least the first week after birth. The ordinary artisan would have been motivated to do so because modified Rubatelli  teaches that neonates are more prone to respiratory disorders when they are born via C-section. Thus, the ordinary artisan would see a need for administering the composition  of ‘506  as soon as possible (e.g., within the first week) in order to prevent and/or treat a URTI in a preterm infant or 
Claims 1, 4,  6, 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent No. 9943556, in view of Stahl et al. (WO 2011/008087), Buck et al. (WO 2012/092154) and Wacklin et al. (US 20120315250) as evidenced by the medical-dictionary website. 
The claims of ‘556 are drawn to a method for the treatment or prevention of a pathogenic infection of the upper respiratory tract comprising administering to an individual in need thereof a composition comprising a component of an N-acetyllactosamine and a lactobacillus probiotic in an amount of 105 to 1012 cfu of the probiotic per day where the lactobacillus is present in an amount between 102 to 1010 cfu per gram of the component (claim 15) where the N-acetyllactosamine component is lacto-n-neotetraose (instant claims 1, in part, 10-12, and 14, in part). 
The claims of ‘556 do not teach that the individual in need thereof is an infant, or young child born to a mother that does not secrete at least one fucosylated oligosaccharide in her milk (claims 1 and 4), where the infant or child is a secretor (claim 19), that the child is born via C-section (claims 1 and 2) where the components administered contains 2FL at a concentration of 0.5 to 5 g/L (claim 1), 2FL at 1.0 to 4.5 
The disclosure by Stahl as modified by Buck are discussed supra.
The disclosure by Wacklin is discussed supra. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the composition of '556 of an infant formula with 2FL, at a concentration of 0.5 to 5 g/L, 2FL at 1.0 to 4.5 g/L, and 6SL, 3SL to an infant that is born via C-section, a secretor born to a mother who is a non-secretor where the milk fed to the infant is deficient in at least one oligosaccharide. The ordinary artisan would have been motivated to do so because the claims of ‘556 teach that the composition is for the treatment of upper respiratory tract infections and modification with the components taught by Buck and Wacklin would be suitable for administration to an infant born from a non-secretor mother whom lacks at least one fucosylated oligosaccharide in her milk. The ordinary artisan would have had a reasonable expectation that one could treat or prevent an upper respiratory tract infection in this subject with the modified formula because all of the components are taught for treating or preventing upper respiratory tract infections.
Claims 1-6 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent No. 9943556 in view of Stahl et al. (WO 2011/008087), Buck et al. (WO 2012/092154) and Wacklin et al. (US 20120315250) as evidenced by the medical-dictionary website, as applied to claims 1, 4,  6, 9-19, in further view of Ebel et al. (US 20120114608).

Modified ‘556 claims do not teach that that the patient population of an infant or child born a mother who is a non-secretor and whose milk is deficient in at least one fucosylated oligosaccharide also includes those with at least one sibling where the sibling existed at the time of the birth of the infant (claims 2, 3 and 5).
Ebel teaches that according to the Center for Disease Control (CDC) an estimated 189 million students aged 5 to 17 miss school due to the common cold (e.g., an upper respiratory tract infection). As a consequence, parents and siblings then contract the cold and are also made to be sick ([0003; page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the composition of the modified ‘556 claims to an infant or child born a mother who is a non-secretor and whose milk is deficient in at least one fucosylated oligosaccharide where said infant or child also has a sibling to treat and/or prevent a URTI such as a cold. The ordinary artisan would consider this to be a reasonable cross section of patient populations because of the very large number of siblings taking home colds from schools. The ordinary artisan would have been motivated to do so because the modified claims of '556 teach the administration of HMOs to infants and children born to a mother who is a non-secretor and whose milk is deficient in at least one fucosylated oligosaccharide for the prevention and/or treatment of URTI and Ebel teaches that siblings are very likely to pass a URTI such as a cold .
Claims 1, 4,  6, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent No. 9943556 in view of Stahl et al. (WO 2011/008087), Buck et al. (WO 2012/092154) and Wacklin et al. (US 20120315250), as evidenced by the medical-dictionary website, as applied to claims 1, 4,  6, 9-19, in further view of Sprenger (US 20110020304; Sprenger-US).
The disclosure of ‘556 modified by Stahl, Buck and Wacklin is discussed supra.
Modified ‘556 does not teach that composition has an LNT:LNnT ratio from 2:1 to 1:1 (claim 20).
The disclosure by Sprenger-US is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide N-acetyl-lactosamine and oligosaccharide containing N-acetyl-lactosamine is from 0.1 to 3g per 100 g on a dry weight basis to the composition of modified ‘556 where the ratio of LNT to LNnT weight ratio is from 2:1 to 
While the references listed above do not specifically teach the limitation that the ratio of LNT to LNnT is a weight ratio of 2:1 and 1:1, Sprenger-US  teaches that the daily dose of the N-acetyl-lactosamine and/or an oligosaccharide containing N-acetyl-lactosamine is from 0.1g  to 3 g per 100 g on a dry weight basis. From this disclosure, the ordinary artisan would recognize that the formulation of the ratio of LNT to LNnT is a results effective variable because both types of tetraoses can be present in the composition in the same specified weight range. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the weight ratio of LNT:LNnT, it would be prima facie obvious that one of ordinary skill in the art would recognize that this limitation is an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 II).
Claims 1, 4,  6, 7, 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent No. 9943556, in view of Stahl et al. (WO 2011/008087), Buck et al. (WO 2012/092154) and Wacklin et al. (US 20120315250) as evidenced by the medical-dictionary website, as applied to claims 1, 4,  6, 9-19, in further view of Rubaltelli et al. (Biol. Neonate (1998) 74: 7-15). 
The claims of ‘556 as modified by Stahl, Buck and Wacklin are discussed supra.
Modified ‘556 does not teach that the individual in need thereof is an infant, or young child born to a mother that does not secrete at least one fucosylated oligosaccharide in her milk (claims 1 and 4), where the infant or child is a secretor (claim 19), is born via C-section (claims 2 and 20).
Rubaltelli reports on the incidence of neonatal acute respiratory disorders and their risk factors from over 17,000 infants form in 65 hospitals in 17 Italian regions (abstract). it was found that the incidence of respiratory disorders was particularly high following emergency cesarean section (12.3%) compared to elective C-section (3.1% and vaginal delivery (1.6%; page 11, paragraph joining the columns; claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the composition of modified ‘556 to an infant, or young child born to a mother that does not secrete at least one fucosylated oligosaccharide in her milk, where the infant or child is a secretor and is born via C-section. The ordinary artisan would have been motivated to do so because Buck teaches the administration of said HMOs to infant, toddlers and children for the prevention or treatment of URTI and Rubaltelli teaches that neonates are more prone to respiratory disorders when they are born via C-section. The ordinary artisan would have had a reasonably expectation that one could treat and/or prevent a URTI a patient population 
Applicant Argument
Applicant argues that it would be premature at this stage of examination to file a terminal disclaimer because the instant claims are not otherwise allowable and thus the final version of these claims is not yet known. Applicant submits that the present amendments to the claims may overcome one or more of the ODP rejections.
Examiner Response
Applicant’s arguments are not persuasive because the ODP rejections made above anticipate or make obvious that claimed invention for the reasons stated supra.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUSAN M HANLEY/Primary Examiner, Art Unit 1653